El Juez Asociado Sr. Aldeey,
emitió la opinión del tribunal.
El apelante Jacinto Matos fué denunciado ante la Corte Municipal de Bayamón y en grado ele apelación condenado *650por la Corte ele Distrito de San Juan, Sección 2a., en virtud de denuncia que le imputa que el 10 de octubre de 1914, en Toa Baja, voluntaria y maliciosamente, y con intención criminal,, expendía came de res en completo estado de putrefacción,, hecho contrario a la ley.
El Hon. Fiscal de este Tribunal Supremo solicitó en su alegato escrito, y en el oral, que revoquemos la sentencia porque la denuncia es insuficiente en los términos en que está redactada para imputar la comisión de un delito e igual petición hizo el abogado del apelante en la vista del recurso,, sosteniendo así la excepción que en el tribunal inferior alegó' de que la denuncia era insuficiente.
El único precepto legal bájo. el cual pudiera estar com-prendida la denuncia es el artículo 338 del Código Penal que dice así:
. “Toda persona que a sabiendas vendiere, tuviere u ofreciere en. venta o dispusiere de cualquier comestible, bebida, droga o medicina, constándole que se halla el artículo en estado de corrupción o dete-rioro, o que por cualquier otra causa es nocivo a la salud o impro-pio para el consumo, con intención de permitir que se coma o beba, incurrirá en misdemeanor.”
La' denuncia no alega como era necesario, según resolvi-mos en mayo 17■ de este año en el caso de El Pueblo v. Vázquez, que el acusado vendía la carne a sabiendas de que estaba en estado de putrefacción y por tanto no exponía hechos cons-titutivos de delito. La prueba tampoco justificó ese extrémo.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.